MCDONALD, J.,
concurring in part and dissenting in part. I concur with Chief Justice Callahan’s concurring and dissenting opinion.
The majority opinion’s chilling effect on law enforcement officers is unreasonable, dangerous, and obstructs the government’s constitutional responsibility to “insure domestic Tranquility” and provide for the public safety. U.S. Const., preamble; see United States v. Kelner, 534 F.2d 1020, 1026 (2d Cir. 1976). Police officers are often called upon, alone and in danger, to make split second decisions to conduct searches to protect the public’s safety or their own. They may rely upon United States Supreme Court decisions and yet be forced to pay damages for intricate state constitutional violations. Police officers should not face the choice between being carried by six pall bearers or having a like number of jurors take away their home.